    Case: 3:21-cr-50012 Document #: 10 Filed: 07/23/21 Page 1 of 4 PageID #:12




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             WESTERN DIVISION

UNITED STATES OF AMERICA
                                           No. 21 CR 50012
              v.
                                           Judge Iain D. Johnston
RICARDO OSUNA


           AGREED PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d),

it is hereby ORDERED:

      1.     This Agreed Protective Order shall apply to certain documents,

materials, manuals, books, papers, data, or other objects produced in connection with

this case, pursuant to Rule 16, and marked “CONFIDENTIAL – DEFENDANT MAY

VIEW BUT NOT POSSESS” (“CONFIDENTIAL INFORMATION”). This Protective

Order shall apply to: 1) the government, its agents, consultants and experts; 2) the

Defendant, through the Office of the Federal Defender Program and/or CJA counsel,

its agents, consultants and experts; 3) the Court and its staff; 4) other parties

identified only by amendment to this Order.

      2.      Unless otherwise agreed to by the parties, or ordered by this court,

Confidential Information may be viewed, but not retained, by the Defendant.

      3.     The government may designate and disclose as CONFIDENTIAL

INFORMATION:       1)   non-privileged   communications    of   the   Defendant;   2)

communications between the Department of Justice, the Federal Bureau of

Investigation, and the Federal Bureau of Prisons; 3) documents disclosing internal
    Case: 3:21-cr-50012 Document #: 10 Filed: 07/23/21 Page 2 of 4 PageID #:13




operations of the Federal Bureau of Prisons, [here, the United States Penitentiary in

Thomson, Illinois (USP Thomson)] relating to institutional security and/or safety; 4)

documents containing information exempted from disclosure under the Freedom of

Information Act; 5) documents disclosing sensitive, internal law enforcement

operations or techniques; 6) documents containing information subject to the Health

Insurance Portability and Accountability Act (HIPPA); 7) documents disclosing the

Bureau of Prisons’ sensitive deliberative process; 8) documents disclosing

institutional adjustments of inmates; and 9) information protected by the Privacy Act

of 1974.

      4.     CONFIDENTIAL INFORMATION shall not be disclosed or used for any

purpose except proceedings in this case.

      5.     This Order applies only to the dissemination of Confidential Information

and is not intended to interfere with or prevent defense counsel from building general

institutional knowledge in preparation of the defense. The protections granted by this

Protective Order shall not be waived.

      6.     CONFIDENTIAL INFORMATION may be reproduced electronically for

litigation management purposes only. Electronically reproduced CONFIDENTIAL

INFORMATION must retain the “CONFIDENTIAL – DEFENDANT MAY VIEW

BUT NOT POSSESS” watermark, header or footer.

      7.     Transmittal of Confidential Information: A copy of this Order shall

accompany Confidential Information transmitted to an agent, consultant, or expert


                                           2
     Case: 3:21-cr-50012 Document #: 10 Filed: 07/23/21 Page 3 of 4 PageID #:14




retained by either party. The transmitting party shall obtain from each recipient, a

dated, signed acknowledgment of receipt of this Order and the confidential

information transmitted, identified by bates number, or data file.

       8.      Confidential information attached to a pleading shall be filed as a

restricted document in conformance with N.D.Ill.L.Cr.R 5.8, and will maintain all

original “CONFIDENTIAL INFORMATION” watermarks, headers and footers.

       9.      Confidential information offered as an exhibit in pretrial proceedings

must    be   submitted    with   all   original   “CONFIDENTIAL      INFORMATION”

watermarks, headers and footers and will be docketed as restricted.

       10.     Watermarks, headers, footers, and other indicia identifying a document

as “CONFIDENTIAL – DEFENDANT MAY VIEW BUT NOT POSSESS” must be

removed from any trial exhibit before the exhibit is tendered to a witness and/or

disclosed to a jury. The government will cooperate with the defendant in the removal

process prior to trial. Upon conclusion of the proceedings before this Court, all

exhibits subject to this provision shall be returned to the government and preserved

as modified under this provision for the record on appeal.

       11.     A party may object to the designation of discovery as Confidential

Information.    Objections shall be filed within the deadline for filing of pretrial

motions, or no later than 10 days after receipt of discovery tendered after the motions

filing deadline. Documents subject to objection shall be filed as restricted, consistent




                                            3
    Case: 3:21-cr-50012 Document #: 10 Filed: 07/23/21 Page 4 of 4 PageID #:15




with the provisions of this Order. Before filing any objection under paragraph 11, the

objecting party must confer with counsel for the government to resolve any objections.

      12.    The Office of the Federal Public Defender and/or CJA counsel may

retain a single electronic copy of the materials designated as CONFIDENTIAL

INFORMATION.          The   digital   file   shall   retain   any   original   marks   of

“CONFIDENTIAL – DEFENDANT MAY VIEW BUT NOT POSSESS” designated as

subject to a protective order and maintained with this Order.

      13.    The parties shall maintain a record of compliance with this Order.

      14.    This Protective Order may be modified by the Court at any time for good

cause shown following notice to all parties and an opportunity for them to be heard.

                                        ENTER:


                                        IAIN D. JOHNSTON
                                        United States District Court
                                        Northern District of Illinois

Date: July 23, 2021
Agreed and Jointly submitted by:

/s/ Paul Gaziano                                       July 23, 2021
PAUL GAZIANO                                           DATE
Attorney for Ricardo Osuna

/s/ Michael C. Beckman                                 July 23, 2021
MICHAEL C. BECKMAN                                     DATE
Assistant United States Attorney




                                             4
